DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/28/2018 has been entered.  Claims 1, 3, 6-7, 10-11 and 15 have been amended.  No claims have been added or cancelled.  Claims 1-15 are still pending in this application, with claim 1, 6 and 10 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19-22 and 29 have been considered but are moot based on new grounds of rejection arising from the scope of the newly-amended claimed subject matter and its related enablement issues under 35 U.S.C. 112(a).  See details below.

Claim Rejections - 35 USC § 112 (a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19-22 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being separately enabling for (1) “…receiving, at a relay device in a wireless network, a broadcast channel from the network node that includes a common master information block (MIB); determining a backhaul control resource set (CORESET) or a backhaul search space for communications with the network node based at least in part on the common MIB; monitoring the backhaul CORESET or the backhaul search space for a backhaul-specific SI radio network temporary identifier (SI-RNTI)…” and (2) “…receiving, at a relay device in a wireless network, a backhaul system information (SI) configuration from a network node in the wireless network; determining, based at least in part on the backhaul SI configuration, backhaul SI for communication with the network node or another network node of the wireless network, wherein the backhaul SI is different from access SI used by one or more wireless devices to access a cell supported by the relay device; and accessing the network node or the other network node based at least in part on the backhaul SI, the access SI, or both.”, does not reasonably provide enablement for combination or sequence of steps as presented in the independent claims 1 and 29.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The enablement issue arises from the sequence of steps as currently presented in independent claims 1 and 29.  Although each of the groups (1) and (2) are supported and enabled in the disclosure as originally filed, the combination or sequence of the claimed invention as 
The group of claim limitations (1) “…receiving, at a relay device in a wireless network, a broadcast channel from the network node that includes a common master information block (MIB); determining a backhaul control resource set (CORESET) or a backhaul search space for communications with the network node based at least in part on the common MIB; monitoring the backhaul CORESET or the backhaul search space for a backhaul-specific SI radio network temporary identifier (SI-RNTI)…” is disclosed in Par. 0153 of the original specification as shown below:
[0153] The backhaul SI component 815 may determine, based on the backhaul SI configuration, backhaul SI for communication with the network node or another network node of the wireless network, where the backhaul SI is different from access SI used by one or more wireless devices to access a cell supported by the relay device. In some examples, the backhaul SI component 815 may monitor a backhaul search space and a backhaul CORESET indicated by the backhaul SI configuration for a backhaul-specific SI-RNTI. In some examples, the backhaul SI component 815 may determine a backhaul CORESET or a backhaul search space for communications with the network node based on the common MIB. In some examples, the backhaul SI component 815 may monitor the backhaul CORESET or the backhaul search space for a backhaul-specific SI-RNTI. In some examples, the backhaul SI component 815 may determine the backhaul CORESET or the backhaul search space based on a backhaul-specific relationship table that maps the common MIB to the backhaul CORESET or the backhaul search space. In some examples, the backhaul SI component 815 may receive backhaul RMSI using a second set of transmission beams, where at least one transmission beam of the second set of transmission beams is in a different direction than at least one transmission beam of the first set of transmission beams.

On the other hand, the group of the claim limitations (2) “…receiving, at a relay device in a wireless network, a backhaul system information (SI) configuration from a network node in the wireless network; determining, based at least in part on the backhaul SI configuration, backhaul SI for communication with the network node or another network node of the wireless network, wherein the backhaul SI is different from access SI used by one or more wireless devices to access a cell supported by the relay device; and accessing the network node or the other network node based at least in part on the backhaul SI, the access SI, or both” is disclosed in Figures 11-14 and Par. 0183-0204.  Figures 11-14 shows the different embodiments make up the group of claim limitations (2).
However, the original specification does not specifically lay out a specific sequence of steps as presented in the claims as currently-amended.  Par. 0153 as shown above shows “…the backhaul SI component 815 may monitor a backhaul search space and a backhaul CORESET indicated by the backhaul SI configuration for a backhaul-specific SI-RNTI…”  The “monitoring” step is based on the limitation “the backhaul SI configuration”.  However, as presented in the claims, the “monitoring” step is performed prior to “receiving, at a relay device in a wireless network, a backhaul system information (SI) configuration…”  In addition, each of the Figures 11-14 and their corresponding disclosure, presents a sequence where the “receiving, at a relay device in a wireless network, a backhaul system information (SI) configuration…” is performed prior to “…monitoring the backhaul CORESET or the backhaul search space for a backhaul-specific SI radio network temporary identifier (SI-RNTI)…”  A specific example is shown in Figures 12 and Par. 0188-0189.
Respectfully re-iterating, although each of the groups (1) and (2) are separately supported and separately enabled in the disclosure as originally filed, the combination or sequence of the claimed invention as currently presented does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claim Objections
Claims 1 and 29 are objected to because of the following informalities: 
Claim 1 shows the limitation “…receiving, at a relay device in a wireless network, a backhaul system information (SI) configuration from a network node in the wireless network…” in lines 9-10.  The limitation “a relay device in a wireless network” and “a network node” is already cited in lines 3-4.  Applicant is advised to revise the claim limitations so each of the claim limitations appear to refer to each other.
Claim 29 also recites the same issue as presented with respect to claim 1.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160020883 A1 - relates to signalling uplink and downlink grant in an OFDM-based mobile communication system.
US 20150230210 A1 - relates to a wireless communication system and, more particularly, a method for receiving downlink control information by a user equipment (UE) in a wireless communication system.
US 20140022981 A1 - relates to a method and apparatus for handover in a mobile communication system.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413